   Case 1:19-mj-00330-TCB Document 2 Filed 08/28/19 Page 1 of 3 PageID# 4



                   IN THE UNITED STATES DISTRICT COURT FOR THE


                               EASTERN DISTRICT OF VIRGINIA

                                                                                                  .. 0
                                       Alexandria Division


UNITED STATES OF AMERICA


                                                              I:19-mj

ERIKL.BOYD,
                         Defendant.


                               AFFIDAVIT IN SUPPORT OF A
                          CRIMINAL INFORMATION AND SUMMONS


       I, Special Agent Nicholas J. McDonald, being duly sworn, state:

                                        INTRODUCTION


        1. I am a Special Agent at Joint Base Myer-Henderson Hall, Virginia, within the special

maritime and territorial jurisdiction ofthe United States, in the Eastern District of Virginia. I am

currently assigned to Fort Myer CID office. I have been employed as a Special Agent with the

United States Army Criminal Investigation Division since April 23,2015. I have been a law

enforcement officer since that time. My responsibilities include investigating violations ofthe

Uniform Code of Military Justice, United States Federal Statutes and Virginia codes. I have been

trained in investigating felony-level crimes; including drug offenses, and have investigated

several such offenses.


       2. This affidavit is made in support ofa criminal information and summons for the

following defendant, ERIK L. BOYD,for Wrongful Possession ofHeroin and Canying a
Concealed Weapon at the Hatfield Gate,Joint Base Myer-Henderson Hall, Virginia in the
Case 1:19-mj-00330-TCB Document 2 Filed 08/28/19 Page 2 of 3 PageID# 5
Case 1:19-mj-00330-TCB Document 2 Filed 08/28/19 Page 3 of 3 PageID# 6
